Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-160

IN RE LAWRENCE D. O’NEILL
                                                          2022 DDN 49
A Disbarred Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 265702

BEFORE: Easterly and McLeese, Associate Judges, and Ruiz, Senior Judge.

                                    ORDER
                              (FILED—July 7, 2022)

       On consideration of the certified copy of the order from the state of Maryland
disbarring respondent Lawrence D. O’Neill from the practice of law in that
jurisdiction; this court’s March 28, 2022, order directing Mr. O’Neill to show cause
why reciprocal discipline should not be imposed; Mr. O’Neill’s response; the
statement of Disciplinary Counsel; and it appearing that Mr. O’Neill has not filed
his D.C. Bar R. XI, § 14(g) affidavit; and it further appearing that Mr. O’Neill was
disbarred on June 16, 2022, as the result of an original disciplinary matter, No 20-
BG-673, it is

       ORDERED that this reciprocal disciplinary matter from the state of Maryland
is dismissed as moot in light of Mr. O’Neill’s disbarment in No. 20-BG-673.
However, this matter may be considered if Mr. O’Neill files a petition for
reinstatement in No. 20-BG-673.

                                  PER CURIAM